UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Drive Chicago, IL60601 800-699-1269 39-1775292 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [X] No [ ] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Exchange Act. Yes[]No[X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[X]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant. $3,853,752,238 as of June 30, 2007 Number of shares outstanding of each class of common stock, as of February 28, 2008 Common Stock, $1 par value, 76,424,095 shares DOCUMENT INCORPORATED BY REFERENCE Definitive proxy statement for the Integrys Energy Group, Inc. Annual Meeting of Shareholders to be held on May15, 2008 is incorporated by reference into Part III. INTEGRYS ENERGY GROUP, INC. ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2007 TABLE OF CONTENTS Page Forward-Looking Statements 1 PART I 3 ITEM 1. BUSINESS 3 A. GENERAL 3 Integrys Energy Group, Inc. Electric Utility Segment Natural Gas Utility Segment Integrys Energy Services Holding Company and Other Segment B. REGULATED ELECTRIC OPERATIONS 5 Regulated Electric Segment Operating Statistics Facilities Power Purchase Agreements Fuel Supply Regulatory Matters Other Matters C. REGULATED NATURAL GAS UTILITY OPERATIONS 9 Regulated National Gas Segment Operating Statistics Facilities Natural Gas Supply Regulatory Matters Other Matters D. INTEGRYS ENERGY SERVICES 11 Facilities Fuel Supply Licenses Other Matters E. ENVIRONMENTAL MATTERS 14 F. CAPITAL REQUIREMENTS 14 G. EMPLOYEES 14 H. AVAILABLE INFORMATION 14 ITEM 1A. RISK FACTORS 16 ITEM 1B UNRESOLVED STAFF COMMENTS 20 i ITEM 2. PROPERTIES 21 A. REGULATED 21 B. INTEGRYS ENERGY SERVICES 23 ITEM 3. LEGAL PROCEEDINGS 24 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM 4A. EXECUTIVE OFFICERS OF INTEGRYS ENERGY GROUP AS OF JANUARY1, 2008 26 PART II 27 ITEM 5. MARKET FOR INTEGRYS ENERGY GROUP'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 27 ITEM 6. SELECTED FINANCIAL DATA 28 Integrys Energy Group, Inc. Comparative Financial Statements and Financial and Other Statistics (2003 to 2007) 28 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 Introduction Results of Operations Balance Sheet Liquidity and Capital Resources Guarantees and Off Balance Sheet Arrangements Market Price Risk Management Activities Critical Accounting Policies Impact of Inflation ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 75 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 78 A. Management Report on Internal Control over Financial Reporting 78 B. Report of Independent Registered Public Accounting Firm on Internal Control over Financial Reporting 79 C. Consolidated Statements of Income 81 D. Consolidated Balance Sheets 82 E. Consolidated Statements of Common Shareholders' Equity 83 F. Consolidated Statements of Cash Flows 84 G. Notes to Consolidated Financial Statements 85 Note 1 Summary Of Significant Accounting Policies 85 Note 2 Fair Value Of Financial Instruments 93 Note 3 Risk Management Activities 94 Note 4 Discontinued Operations 96 Note 5 Property, Plant, And Equipment 98 Note 6 Acquisitions And Sales Of Assets 98 Note 7 Jointly-Owned Utility Facilities 101 Note 8 Nuclear Decommissioning Trust 102 Note 9 Regulatory Assets And Liabilities 103 Note 10 Investments In Affiliates, At Equity Method 104 Note 11 Goodwill And Other Intangible Assets 106 ii Note 12 Leases 108 Note 13 Short-Term Debt And Lines Of Credit 108 Note 14 Long-Term Debt 110 Note 15 Asset Retirement Obligations 112 Note 16 Income Taxes 113 Note 17 Commitments And Contingencies 117 Note 18 Guarantees 124 Note 19 Employee Benefit Plans 126 Note 20 Preferred Stock Of Subsidiary 132 Note 21 Common Equity 132 Note 22 Stock-Based Compensation 134 Note 23 Regulatory Environment 137 Note 24 Segments Of Business 142 Note 25 Quarterly Financial Information (Unaudited) 145 H. Report of Independent Registered Public Accounting Firm on Financial Statements 146 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 147 ITEM 9A. CONTROLS AND PROCEDURES 147 ITEM 9B. OTHER INFORMATION 147 PART III 147 ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF INTEGRYS ENERGY GROUP 147 ITEM 11. EXECUTIVE COMPENSATION 148 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 148 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 148 ITEM 14. PRINCIPAL FEES AND SERVICES PAID TO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 149 PART IV 150 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 150 Documents Filed as Part of this Report Consolidated Financial Statements Financial Statement Schedules Listing of Exhibits SIGNATURES 158 SCHEDULE I - CONDENSED PARENT COMPANY FINANCIAL STATEMENTS INTEGRYS ENERGY GROUP, INC. (PARENT COMPANY ONLY) 159 A. Statements of Income and Retained Earnings 159 B. Balance Sheets 160 C. Statements of Cash Flows 161 D. Notes to Parent Company Financial Statements 162 SCHEDULE II - INTEGRYS ENERGY GROUP VALUATION AND QUALIFYING ACCOUNTS 169 EXHIBITS
